EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 11/5/2021.

The application has been amended as follows: 
Claim 1, line 11: “the tip” was changed to “a tip”;
Claim 1, line 16: “pressure from wrist” was changed to “the pressure from the wrist”;
Claim 4, lines 1-2: “wherein the wrist-worn sensor comprises a plurality of piezoelectric sensors arranged” was changed to “wherein the one or more piezoelectric sensors are arranged”;
Claim 9, lines 1-2: “wherein the piezoelectric sensors are arranged” was changed to “wherein the one or more piezoelectric sensors comprises a plurality of piezoelectric sensors arranged”;
Claim 21, line 1: “the slots” was changed to “the one or more slots”;
Claim 21, line 3: “a wearer’s wrist” was changed to “the wearer’s wrist”;
Claim 28, line 1: “each slot” was changed to “each of the one or more slots”;
Claim 28, line 2: “a piezoelectric sensor.” was changed to “a piezoelectric sensor of the one or more piezoelectric sensors”;
Claim 32, line 3: “a user’s” was changed to “the wearer’s”;
Claim 32, line 7: “a user’s” was changed to “the wearer’s”;
Claim 42, line 4: insert “the” before “one or more”;
Rewrite claim 43 as follows:
43. A method for detecting specific finger movements based on wrist-tendon forces using the wrist-worn sensor of Claim 1, the method comprising the steps of: 
emitting the electric currents using the one or more piezoelectric sensors upon the pressure generated from the wrist tendons on the one or more piezoelectric sensors; 
extracting a set of characteristic features from the signals converted from the electric currents by the processing module; 
feeding the set of the characteristic features to a trained classifier; and 
identifying the one or more specific finger motions associated with specific classes of the trained classifier.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the combination of the prior art, Belfiori (WO 2015/033327) (previously cited) in view of Camacho Perez et al. (U.S. Pub. No. 2016/0246368) (previously cited) does not disclose “wherein the support member comprises one or more cutouts extending into the one or more .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791